Citation Nr: 0724874	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-32 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the RO.  

In June 2006, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing has 
been associated with the claims file.  

The veteran submitted additional evidence after his appeal 
was certified to the Board.  A motion to file evidence out of 
time was granted by the Board in July 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran has been variously diagnosed with psychiatric 
disorders.  He asserts that he suffers from PTSD, or another 
acquired psychiatric disorder, due to an incident in service 
(in 1991) where he was stabbed in the leg by a fellow Marine.  

The record shows that the veteran is in receipt of Social 
Security Administration (SSA) benefits.  The veteran's file 
contains a May 2002 SSA decision granting disability benefits 
as of March 2000, and a few other documents relating to that 
decision.  

The May 2002 SSA decision references psychiatric treatment 
the veteran received on March 9, 2000; March 27, 2000; 
November 18, 2000 and February 7, 2001.  The records of this 
treatment are not on file.  

The records associated with his SSA disability benefits 
application, including medical records and other evidence 
supporting the application, could be relevant here, but are 
not in the claims folder.  See Haynes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law judge, 
and give the evidence appropriate consideration and weight).  

Additionally, the record suggests that there are other 
private medical treatment records not in the claims file.  
For example, a VA mental health progress note from April 2004 
states that the veteran reported past treatment at "the 
Institute of Living, UCONN and Middlesex."  The RO/AMC 
should take this opportunity to give the veteran another 
chance to submit these records or to provide appropriate 
authorization for VA to obtain these records.  

Finally, there is no complete examination and corresponding 
medical opinion of record that includes a review of the 
veteran's claims file and relevant medical records.  An 
informed medical opinion as to the nature and severity of any 
current acquired psychiatric disorder(s) would be extremely 
useful in the resolution of the veteran's claim.  

The veteran was afforded a VA examination in connection in 
March 2005; however the interview was not completed as the 
veteran "became increasingly agitated through the interview 
and left abruptly."  

The examiner noted that there was insufficient evidence to 
conclude that the veteran was suffering from PTSD because his 
full military and clinical history could not be obtained at 
that time.  Furthermore, he stated that review of additional 
medical records would be essential.  

As such, the Board finds that another VA examination is 
warranted.  The veteran is hereby placed on notice that if he 
fails to report to a scheduled examination, his claim will be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2006).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After seeking the veteran's 
assistance by requesting that he provide 
any necessary authorization and consent 
for release of information, the RO/AMC 
should obtain any outstanding records of 
current pertinent treatment received for 
any acquired psychiatric disorder, to the 
extent possible.  

2.  The RO/AMC should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.  

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO/AMC should schedule 
the veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder(s).  
The claims folder should be made 
available to the examiner for review 
before the examination.  All clinical 
findings should be reported in detail.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran is suffering from innocently 
acquired psychiatric disability due to an 
event or incident of his period of active 
duty.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

